

FORM OF PERFORMANCE‑BASED
RESTRICTED SHARE UNIT AGREEMENT
FOR THE CARNIVAL PLC 2014 EMPLOYEE SHARE PLAN


THIS DEED, constituting the [YEAR] PERFORMANCE-BASED RESTRICTED SHARE UNIT
AGREEMENT (this “Agreement”), shall apply to any grant of performance-based
Restricted Share Units made to employees of Carnival plc, a corporation
organized under the laws of England and Wales (the “Company”), or employees of
an Affiliate, on [DATE] (the “Date of Grant”) under the Carnival plc 2014
Employee Share Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of Shares; and
WHEREAS, the Company desires to grant to Participant restricted stock units
pursuant to the terms of this Agreement and the Plan; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its shareholders to grant the performance-based restricted share units
provided for herein to the Participant subject to the terms set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Restricted Share Units.
(a)Grant. The Company hereby grants to select individuals (each a “Participant”)
as of the Date of Grant a target number of performance-based restricted share
units (the “PBS RSUs”) as listed in the Participant’s EquatePlus portfolio (the
“Target Amount”), on the terms and conditions set forth in this Agreement and
the Plan. Each PBS RSU represents the right to receive payment in respect of one
Share as of the Settlement Date (as defined below), to the extent the
Participant is vested in such PBS RSUs as of the Settlement Date, subject to the
terms of this Agreement and the Plan. The PBS RSUs are subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 3 hereof (the “Restrictions”). The Restrictions shall lapse
and the PBS RSUs shall vest and become nonforfeitable in accordance with Section
2 and Section 3 hereof.
(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.
(c)Acceptance of Agreement. Unless the Participant notifies the Company's Global
Human Resources Department in writing to ownership@carnival.com within 10 days
after delivery of this Agreement that the Participant does not wish to accept
this Agreement, the Participant will be deemed to have accepted this Agreement
and will be bound by the terms of this Agreement and the Plan.
2.    Terms and Conditions of Vesting and Settlement.


1



--------------------------------------------------------------------------------




(a)    Performance and Service Conditions to Vesting.
(i)    A specified percentage of the PBS RSUs shall vest if both (A) the
Participant remains in continuous employment or continuous service with the
Company or an Affiliate through the Settlement Date (defined in Section 2(b)
below), except as provided in Section 3(b), and (B) the Company achieves the
Performance Goals set forth on Exhibit A at a level equal to or above the
threshold level of performance, also set forth on Exhibit A (the “Performance
Goals”). Unless provided otherwise by the Committee, the Participant shall be
deemed to not be in continuous employment or continuous service if the
Participant's status changes from employee to non‑employee, or vice-versa. The
actual number of PBS RSUs that may vest ranges from zero to 200% of the Target
Amount, based on the extent to which the Performance Goals are achieved, in
accordance with the methodology set out on Exhibit A, subject to a maximum
payout cap of 200%. Except as otherwise provided in Section 3(b), in no event
shall any PBS RSUs vest unless and until (i) at least the threshold Performance
Goal is achieved, (ii) the Committee certifies that the Performance Goals have
been met and determines the level of attainment of the Performance Goals (the
“Certification”), and (iii) the Participant has remained in the continuous
employment or continuous service of the Company or an Affiliate through the
Settlement Date. If the foregoing vesting requirements are not met, no PBS RSUs
shall vest and this grant of PBS RSUs shall be cancelled in its entirety.
(ii)    At any time following the Date of Grant, the Committee shall make
adjustments or modifications to the Performance Goals and the calculation of the
Performance Goals as it determines, in its sole discretion, are necessary in
order to avoid dilution or enlargement of the intended benefits to be provided
to the Participant under this Agreement, to reflect the following events: (A)
asset write-downs; (B) litigation or claim judgments or settlements; (C) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (D) any reorganization and
restructuring programs; (E) extraordinary nonrecurring items as described in
Accounting Standards Codification Topic 225-20 (or any successor pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (F) acquisitions or divestitures; (G)
foreign exchange gains and losses; (H) discontinued operations and nonrecurring
charges; (I) a change in the Company’s fiscal year; and/or (J) any other
specific, unusual or nonrecurring events.
(b)    Settlement. The obligation to make payments and distributions with
respect to PBS RSUs shall be satisfied through the issuance of one Share for
each vested PBS RSU, less applicable withholding taxes (the “settlement”), and
the settlement of the PBS RSUs may be subject to such conditions, restrictions
and contingencies as the Committee shall determine. Except as otherwise provided
in Section 3(b), Earned PBS RSUs (as defined in Exhibit A) shall vest and be
settled as soon as practicable after the end of the Performance Cycle (as
defined in Exhibit A) and Certification (the “Settlement Date”), but in no event
later than March 15 of the year following the calendar year in which
Certification occurs, except as otherwise specified in Section 4(a).
Notwithstanding the foregoing, the payment dates set forth in this Section 2(b)
have been specified for the purpose of complying with the provisions of Section
409A of the Code (“Section 409A”). To the extent payments are made during the
periods permitted under Section 409A (including any applicable periods before or
after the specified payment dates set forth in this Section 2(b)), the Company
shall be deemed to have satisfied its obligations under the Plan and shall be
deemed not to be in breach of its payments obligations hereunder.
(c)    Dividends and Voting Rights. Subject to the limitation set forth in
Exhibit A (8), each PBS RSU subject to this grant shall be credited with
dividend equivalents equal to the dividends (including extraordinary dividends
if so determined by the Committee) declared and paid to other shareholders of
the Company in respect of one Share. Dividend equivalents shall not bear
interest. On the Settlement Date, such dividend equivalents in respect of each
vested PBS RSU shall be settled by delivery to the Participant of a number of
Shares equal to the quotient obtained by dividing (i) the aggregate accumulated
value of such


2



--------------------------------------------------------------------------------




dividend equivalents by (ii) the Fair Market Value of a Share on the date that
is 30 days prior to the Settlement Date or other applicable vesting date set
forth in Section 3(b), rounded down to the nearest whole share, less any
applicable withholding taxes. No dividend equivalents shall be accrued for the
benefit of the Participant with respect to record dates occurring prior to the
Date of Grant, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited the PBS RSUs. The Participant
shall have no voting rights with respect to the PBS RSUs or any dividend
equivalents.
3.    Termination of Employment or Service with the Company.
(a)    Termination by the Company for Cause. If the Participant's employment or
service with the Company or an Affiliate terminates for Cause, then all
outstanding PBS RSUs shall immediately terminate on the date of termination of
employment or service.
(b)    Death or Disability. If the Participant’s employment or service with the
Company terminates due to the Participant’s death or is terminated by the
Company due to the Participant’s Disability, then the Participant shall be
deemed to have vested on the date of termination in the Target Amount of PBS
RSUs. The vested PBS RSUs (and any associated dividend equivalents) shall be
settled as soon as practicable after the date of the Participant's termination
of employment or service, but in no event later than March 15 of the year
following the calendar year in which the Participant's termination date occurs.
(c)    Other Termination. If the Participant’s employment or service with the
Company or an Affiliate terminates for any reason other than as otherwise
described in the foregoing provisions of this Section 3 (whether due to
voluntary termination, Retirement, termination by the Company without Cause, or
otherwise), then all outstanding PBS RSUs shall immediately terminate on the
date of termination of employment or service.
(d)Released PBS RSUs. Following Participant’s termination of employment or
service with the Company or an Affiliate for any reason, the Participant (or the
Participant's beneficiary, if applicable) must provide for all Shares underlying
released PBS RSUs (including those issued under this Agreement as well as Shares
underlying released PBS RSUs issued under any other similar agreement, whether
on account of termination or previously released in connection with the vesting
terms of such similar agreement) to be liquidated or transferred to a third
party broker no later than six months following the later of (i) the
Participant's date of termination or (ii) the latest Settlement Date or other
applicable vesting or settlement date (whether under this Agreement or a similar
agreement) occurring following the Participant's termination. If the Participant
(or the Participant's beneficiary, as applicable) fails to liquidate or transfer
the Shares prior to the end of the applicable six month period, the Company is
hereby authorized and directed by the Participant either, in the Company's
discretion: (i) to sell any such remaining Shares on the Participant's (or the
Participant's beneficiary's) behalf on the first trading date following the end
of such period on which the Company is not prohibited from selling such Shares;
or (ii) to transfer such Shares to the Company's stock transfer agent for
registration in the Participant's (or the Participant's beneficiary's) name. The
Company will not be responsible for any gain or loss or taxes incurred with
respect to the Shares underlying the released PBS RSUs in connection with such
liquidation or transfer.
4.    Share Ownership. The Participant shall not be deemed for any purpose to be
the owner of any Shares subject to the PBS RSUs and shall not have any rights of
a shareholder with respect to the PBS RSUs, including, but not limited to,
voting or dividend rights, until delivery of the applicable Shares underlying
the PBS RSUs on the Settlement Date. The Company shall not be required to set
aside any fund for the payment of the PBS RSUs.
5.    Miscellaneous.


3



--------------------------------------------------------------------------------




(a)Compliance with Legal Requirements. The granting and settlement of the PBS
RSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the PBS RSUs would be prohibited by law or
the Company’s dealing rules, the settlement shall be delayed until the earliest
date on which the settlement would not be so prohibited.
(b)Transferability. Unless otherwise provided by the Committee in writing, the
PBS RSUs shall not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided, that, the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.
(c)Tax Withholding. The Participant acknowledges that, regardless of any action
taken by the Company or, if different, the Participant's employer (the
Employer), the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant's participation in the Plan and legally applicable to the
Participant (Tax-Related Items), is and remains the Participant's responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the PBS RSUs, including, but not limited
to, the grant, vesting or settlement of the PBS RSUs, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the PBS RSUs to reduce or eliminate the Participant's
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant's wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the PBS RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the PBS RSUs.
Notwithstanding the foregoing, if the Participant is an officer subject to
Section 16 of the Exchange Act, the Company will withhold in Shares only upon
advance approval by the Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to


4



--------------------------------------------------------------------------------




have been issued the full number of Shares subject to the vested Grant,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.
(d)Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(ii)    the grant of the PBS RSUs is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of PBS
RSUs, or benefits in lieu of PBS RSUs, even if PBS RSUs have been granted in the
past;
(iii)    all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;
(iv)    the Participant is voluntarily participating in the Plan;
(v)    the PBS RSUs and the Shares subject to the PBS RSUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(vi)    the PBS RSUs and the Shares subject to the PBS RSUs, and the income from
and value of same, are not part of normal or expected compensation for purposes
of, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(vii)    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;
(viii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the PBS RSUs resulting from the termination of the Participant's
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any);
(ix)    unless otherwise agreed with the Company, the PBS RSUs and the Shares,
and the income from and value of same, are not granted as consideration for, or
in connection with, the service the Participant may provide as a director of the
Company or any member of the Combined Group and its Affiliates;
(x)    unless otherwise provided in the Plan or by the Company in its
discretion, the PBS RSUs and the benefits evidenced by this Agreement do not
create any entitlement to have the PBS RSUs or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of the
Company; and


5



--------------------------------------------------------------------------------




(xi)    if the Participant resides outside the United States or is otherwise
subject to the laws of a country outside the United States:
(A)    the PBS RSUs and the Shares subject to the PBS RSUs, and the income and
value of same, are not part of normal or expected compensation for any purpose;
and
(B)    neither the Company, the Employer or any member of the Combined Group or
its Affiliates shall be liable for any foreign exchange rate fluctuation between
the Participant's local currency and the United States Dollar that may affect
the value of the PBS RSUs or of any amounts due to the Participant pursuant to
the settlement of the PBS RSUs or the subsequent sale of any Shares acquired
upon settlement.
(e)No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.
(f)Clawback/Forfeiture.
(i)    Notwithstanding anything to the contrary contained herein, in the event
of a material restatement of the Company's issued financial statements, the
Committee shall review the facts and circumstances underlying the restatement
(including, without limitation any potential wrongdoing by the Participant and
whether the restatement was the result of negligence or intentional or gross
misconduct) and may in its sole discretion direct the Company to (A) cancel all
outstanding PBS RSUs and/or (B) recover all or a portion of any income or gain
realized on the settlement of the PBS RSUs or the subsequent sale of Shares
acquired upon settlement of the PBS RSUs with respect to any fiscal year in
which the Company's financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from the Participant, then the Participant agrees to and shall be required to
repay any such amount to the Company within 30 days after the Company demands
repayment. In addition, if the Company is required by law to include an
additional “clawback” or “forfeiture” provision to outstanding grants, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or forfeiture provision shall also apply to this Agreement as if
it had been included on the Date of Grant and the Company shall promptly notify
the Participant of such additional provision. In addition, if a Participant has
engaged or is engaged in Detrimental Activity after the Participant's employment
or service with the Company or its subsidiaries has ceased, then the
Participant, within 30 days after written demand by the Company, shall return
any income or gain realized on the settlement of the PBS RSUs or the subsequent
sale of Shares acquired upon settlement of the PBS RSUs.
(ii)    For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant's employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group. For purposes of the preceding sentence the
phrase “the Combined Group” shall mean “any member of the Combined Group or any
Affiliate”. Notwithstanding the foregoing, nothing in this Agreement prohibits
the Participant from voluntarily


6



--------------------------------------------------------------------------------




communicating, without notice to or approval by the Company, with any federal or
state government agency about a potential violation of a federal or state law or
regulation or to participate in investigations, testify in proceedings regarding
the Company's or an Affiliate’s past or future conduct, or engage in any
activities protected under whistle blower statutes. Further, pursuant to the
Defend Trade Secrets Act of 2016, the Participant shall not be held criminally,
or civilly, liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence either directly or
indirectly to a federal, state, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law.
Moreover, the Participant may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal. Finally, if the Participant files a lawsuit alleging retaliation by the
Company or an Affiliate for reporting a suspected violation of the law, the
Participant may disclose the trade secret to the Participant’s attorney and use
the trade secret in the court proceeding, if the Participant files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
(g)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(h)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
(i)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(j)No Rights to Continued Employment. Nothing in the Plan or in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant's office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the Participant's office or employment with
any member of the Combined Group or any of its Affiliates for any reason
whatsoever (whether lawfully or unlawfully) insofar as those rights arise, or
may arise, from the Participant's ceasing to have rights under or the
Participant's entitlement to the PBS RSUs under this Agreement as a result of
such termination or from the loss or diminution in value of such rights or
entitlements. In the event of conflict between the terms of this Section 5(j)
and the Participant's terms of employment, this Section will take precedence.
(k)Beneficiary. In the event of the Participant's death, any Shares that vest
pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Participant’s estate.
(l)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Participant.


7



--------------------------------------------------------------------------------




(m)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto, except for any changes permitted without
consent of the Participant in accordance with the Plan.
(n)Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(o)Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Participant’s Personal Information for
the purpose of implementing, administering and managing the Participant's
participation in the Plan, in accordance with the Carnival Corporation & plc
Equity Plans Participant Privacy Notice the Participant previously received.
(The Participant should contact ownership@carnival.com if he or she would like
to receive another copy of this notice.) For example, the Participant’s Personal
Information may be directly or indirectly transferred to Equatex AG or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan.
(p)Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States, the United Kingdom, and the Participant’s country,
which may affect the Participant’s ability to directly or indirectly, for his-
or her- self or a third party, acquire or sell, or attempt to sell, Shares under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws and regulations in
the applicable jurisdiction, including the United States, the United Kingdom,
and the Participant’s country), or may affect the trade in Shares or the trade
in rights to Shares under the Plan. Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders the Participant placed
before the Participant possessed inside information. Furthermore, the
Participant could be prohibited from (i) disclosing the inside information to
any third party, which may include fellow employees (other than on a “need to
know” basis) and (ii) “tipping” third parties or causing them otherwise to buy
or sell securities. Local insider trading laws and regulations may be the same
or different from any Company insider trading policy. The Participant
acknowledges that it is the Participant’s responsibility to be informed of and
compliant with such regulations, and the Participant should speak to the
Participant’s personal advisor on this matter.
(q)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(r)Language. The Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient, so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
(s)Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in


8



--------------------------------------------------------------------------------




the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
6.    Change in Control. In the event of a Change in Control after the end of
the Performance Cycle but prior to the vesting or settlement of the PBS RSUs,
the level of attainment of the Performance Goals and the number of Earned PBS
RSUs (if any) will be determined and certified by the Committee in the manner
set forth on Exhibit A. If a Change in Control occurs prior to the end of the
Performance Cycle, the Performance Cycle will end on the Accelerated End Date
set forth on Exhibit A and the level of attainment of the Performance Goals and
the number of Earned PBS RSUs (if any) will be determined and certified by the
Committee in the manner set forth on Exhibit A. Any such Earned PBS RSUs will
vest and be settled in accordance with Section 2(b) of this Agreement.
7.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the PBS
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.


EXECUTED AND DELIVERED AS A DEED BY CARNIVAL PLC        )
ACTING BY A DIRECTOR AND A DIRECTOR OR THE SECRETARY    )








____________________________    ________________________________


9



--------------------------------------------------------------------------------




Exhibit A


Performance Goal Vesting Matrix


The percentage of the Target Amount of PBS RSUs that shall vest will be based
upon the extent to which the Combined Group’s adjusted operating income (“OI”),
as normalized for [ANNUAL ADJUSTMENTS] for each of the three fiscal years in the
[PERFORMANCE PERIOD DATES] performance period (“Performance Period”) exceeds the
Combined Group’s [ANNUAL BASELINE OI] ([WEIGHT %] weighting); and (ii) the
extent to which the Combined Group’s adjusted return on invested capital
(“ROIC”) at the end of the Performance Period compares to the performance goals
for such period ([WEIGHT %] weighting) in accordance with this Exhibit. All OI
and/or ROIC figures referred to herein along with any figures used to obtain OI
and/or ROIC are determined on a non-GAAP basis as set forth herein.


[PERFORMANCE-BASED CRITERIA FOR GRANT]




10

